              Case 2:18-cv-00742-JCC Document 80 Filed 01/25/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9          S.L ANDERSON & SONS, et al.,                       CASE NO. C18-0742-JCC
10                                 Plaintiffs,
                                                               MINUTE ORDER
11                  v.

12          PACCAR, INC., et al.,
13                                 Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.

16 Coughenour, United States District Judge:

17          This matter comes before the Court on the parties’ stipulated motion for dismissal (Dkt.

18 No. 79). Under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), a case may be dismissed without

19 a court order if there is a “stipulation of dismissal signed by all parties who have appeared.”

20          Here, all parties that have appeared stipulate that all claims shall be dismissed with

21 prejudice. (Dkt. No. 79.) Thus, under Federal Rule of Civil Procedure 41(a)(1)(A), this

22 stipulation is self-executing. All claims in this action are DISMISSED with prejudice and

23 without award of costs or fees to either party. The Clerk is directed to CLOSE this case.

24 //

25 //

26 //



     MINUTE ORDER, C18-0742-JCC
     PAGE - 1
             Case 2:18-cv-00742-JCC Document 80 Filed 01/25/21 Page 2 of 2




 1         DATED this 25th day of January 2021.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Paula McNabb
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     MINUTE ORDER, C18-0742-JCC
     PAGE - 2
